Martin, J.,

delivered the opinion of the court.
' This is an action to recover two slaves, in which the defendant called in his vendor iri warranty, who in return called in his, &c. Judgment having been given against the plaintiff, he appealed.
The defendant, who is the only appellee, has moved to dismiss the appeal, on the ground that his warrantor was not made- a party to it, and that if the judgment was reversed he would be deprived of the faculty which the law gives to a party evicted, of obtaining in the judgment of eviction, relief against his warrantor.
We have already said that a party who asks relief -at our hands ought to cite before us all the parties to the judgment which he seeks to have reversed or amended, and which they have an interest to maintain. Guerin et al. vs. Bagneris, 9 Louisiana Reports, 471.
In that case, which was decided at May term, 1836, we refused the dismissal, but gave time to cite in the warrantors, because the question was new, and the members of the bar *476entertained much difference in opinion on that question. As that decisión has long ago been published and is well known, we do not think ourselves authorized to' grant the same indulgence. °
It is, therefore, ordered, adjudged and decreed, that the •appeal be dismissed with costs.